Citation Nr: 1207049	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for a lung disability, to include asthma and/or bronchitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was then returned to the Portland, Oregon, RO.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for residuals of a back injury and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the September 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of service connection for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

At the September 2011 hearing, the Veteran withdrew his claim of service connection for bilateral hearing loss.  See 38 C.F.R. § 20.204(b).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.


ORDER

The appeal on the issue of service connection for bilateral hearing loss is dismissed.



REMAND

Additional development is required here before the Board may proceed with a final adjudication of the remaining claims, for the reasons set forth below.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

With regard to the claim of service connection for residuals of a back injury, the medical evidence of record shows treatment for back pain since at least July 2005, with diagnoses including discogenic disease and thoracolumbar degenerative disc disease.  Additionally, the Veteran has supplied lay evidence and testimony regarding an injury that he sustained in 1992 while on painting detail below ship deck.  Specifically, the boat moved as he stood up and he hit his back on a door bolt.  Although not reflected in the service treatment records, the circumstances of the claimed injury appear consistent with the Veteran's service, and thus his report is deemed credible as to this point.  Therefore, the evidence presently of record, which includes medical evidence of a current disability, lay evidence of an in-service injury, and an indication that the current symptoms may be associated with his military service is sufficient to trigger VA's duty to provide an examination for his residuals of a back injury claim. See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for a lung disability, the medical evidence of record includes a current diagnosis of asthma and the lay evidence of record notes recurrent bronchitis.  The service treatment records show treatment for bronchitis in November 1989.  In his lay statements, the Veteran has stated that he has had trouble breathing since his bronchitis in service and that he believes his asthma was caused by either his in-service bronchitis or his exposure to oil fires during service.  It appears that his duties would have also exposed him to paint fumes.  Thus, the evidence presently of record, which includes a current diagnosis of asthma and an indication that the current respiratory symptoms may be associated with his military service is sufficient to trigger VA's duty to provide an examination for his lung disability claim. See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.  The Board notes that the Veteran underwent a VA respiratory examination in November 2009.  This examiner, however, declined to offer an opinion on the likelihood of a causal relationship between the Veteran's active duty military service and his current asthma, stating that records showing a continuity of respiratory symptoms dating back to discharge were unavailable and it was therefore impossible to resolve the issue without resorting to mere speculation.  Thus, another examination and opinion are necessary to satisfy VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an orthopedist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any current back disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include an injury in 1992 wherein he struck his back against a dog bolt while painting. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative. 

2.  Schedule the Veteran for a VA examination by a pulmonologist or other examiner with appropriate expertise for the purpose of determining the nature and etiology of any lung disorder found to be present, including asthma and bronchitis.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include the in-service bronchitis and/or exposure to oil fire and paint fumes. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.   

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


